Citation Nr: 9918517	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-09 224A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to an increased (compensable) rating for 
hearing loss.

4.  Entitlement to an increased rating for urethral 
strictures, currently rated 30 percent disabling.

5.  Entitlement to an increased rating for a right knee 
disorder, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
March 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the RO which denied service connection for a sleep disorder 
and for a left shoulder disorder.  The RO also denied an 
increased rating for a right knee disorder, rated 20 percent 
disabling, denied an increased rating for urethral 
strictures, rated 10 percent disabling, and denied an 
increased (compensable) rating for hearing loss.  In February 
1996, the RO hearing officer increased the rating for 
urethral strictures to 20 percent, and in June 1996, the RO 
increased the rating for urethral strictures to 30 percent.  
The veteran has not indicated he is satisfied with the higher 
rating; thus, the claim for an increased rating for urethral 
stricture is still before the Board.  AB v. Brown, 6 Vet.App. 
35 (1993).  The present Board decision addresses the issue of 
service connection for a sleep disorder; the other issues 
mentioned above are the subject of a remand at the end of the 
Board decision.

The Board notes there are additional matters which are not 
properly on appeal.  In May 1994, the RO denied an increased 
rating for hiatal hernia which was rated 10 percent 
disabling.  In October 1994, the veteran filed a notice of 
disagreement (NOD) with the RO's adverse determination.  In 
June 1996, the RO increased the rating to 30 percent.  In 
July 1996, the RO issued the veteran a statement of the case 
(SOC).  In October 1996, the veteran stated that he was 
satisfied with the 30 percent rating for the hiatal hernia, 
and he did not file a substantive appeal.  Thus, the issue of 
an increased rating for a hiatal hernia is not before the 
Board.  In June 1996, the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating.  In October 1996, the veteran filed a NOD 
with the assigned rating.  The veteran was issued a SOC in 
January 1997.  In May 1998, the veteran stated that a 50 
percent rating would satisfy his appeal.  In July 1998, the 
RO increased the rating to 50 percent.  The veteran did not 
submit a substantive appeal.  Thus, the issue of an increased 
rating for PTSD is not before the Board.  In May 1994, the RO 
denied an increased (compensable) rating for sinusitis.  The 
veteran filed a notice of disagreement in October 1994; a 
statement of the case was sent to him in January 1995; and he 
filed a substantive appeal in April 1995.  In July 1995, the 
RO increased the sinusitis rating to 10 percent.  An August 
1995 statement indicates the veteran is satisfied with such 
rating; thus, the appeal for an increased rating for 
sinusitis has been withdrawn and is not before the Board.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.202, 20.204, 20.302 (1998); Roy v. 
Brown, 5 Vet.App. 554 (1993).


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for a sleep disorder.


CONCLUSION OF LAW

The claim of service connection for a sleep disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from July 1968 to 
March 1971.  His service medical records are negative for any 
complaints or diagnosis of a sleep disorder.

In August 1993, the veteran filed a claim of service 
connection for a sleep disorder.  He asserted that he had a 
sleep disorder which was related to his blindness.  He noted 
that he had found no scientific evidence to support his 
assertion.  

During November 1993 VA psychiatric examination, the veteran 
stated that he did not have a mental disorder and that he 
only had problems sleeping.  He stated that he never slept 
through the night which caused him to be tired the next day.  
The diagnosis was obsessive compulsive disorder, compulsive 
neurosis.

In May 1994, the RO denied the claim of service connection 
for a sleep disorder.

In an October 1994 notice of disagreement, the veteran stated 
that the psychiatric examination was inadequate as it 
pertained to his sleep disorder.  He related that the 
examiner informed him that he was not qualified to evaluate a 
sleep disorder.  The veteran stated that he did not know the 
cause of his long-standing and agonizing problem with sleep. 

In a statement dated in September 1995, the veteran asserted 
that the VA should schedule him for an appropriate 
examination for the purpose of determining the etiology of 
his sleep disorder.  He stated that his blindness could be a 
factor in causing his sleep disorder.

During a September 1995 RO hearing, the veteran testified 
that he had a sleep disorder which was possibly due to his 
blindness.  

An October 1995 VA psychiatric examination report reveals 
that the veteran related that he still had severe sleeping 
problems.  He stated that he never slept more than a few 
hours at a time.  He also stated that he occasionally had 
dreams about Vietnam and the loss of his eyesight.  Diagnoses 
on this examination were generalized anxiety disorder with 
pronounced obsessive compulsive features and PTSD.  October 
1996 and April 1998 PTSD evaluation reports note various 
psychiatric symptoms including a sleep disturbance (excessive 
sleep or not enough sleep, etc.).  These reports do not 
contain a separate diagnosis of a sleep disorder.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease (or an 
established service-connected condition, in the case of a 
claim for secondary service connection) and the current 
disability (medical evidence).  Libertine v. Brown, 9 
Vet.App. 521 (1996); Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran claims that that he has a sleep disorder which is 
secondary to his service-connected blindness.  The 
determinative question in the instant case is whether he has 
submitted evidence of a well grounded claim of service 
connection.  The Board finds that he has not.  In this 
regard, the Board notes that his service medical records are 
negative for a finding of a sleep disorder.  While recent 
psychiatric treatment records note that a sleep disturbance 
is one of the reported symptoms of PTSD, there has been no 
medical diagnosis of a distinct sleep disorder such as 
narcolepsy.  

The veteran has not submitted any competent medical evidence 
of a diagnosis of a sleep disorder, and without such evidence 
the claim for service connection is not well grounded.  Id.  
As a layman, the veteran is not competent to offer a medical 
opinion regarding diagnosis or causation, and his statements 
on such matters do not serve to make his claim well grounded.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence of a current 
medical diagnosis of a sleep disorder, and competent medical 
evidence linking such disorder to service or to an 
established service-connected condition, the service 
connection claim must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.  


ORDER

Service connection for a sleep disorder is denied.


REMAND

I.  Service connection for a left shoulder disorder, and 
an increased (compensable) rating for hearing loss.

After review of the file, it appears that the veteran has not 
timely appealed these two claims.

An appeal to the Board consists of a timely filed NOD to the 
rating decision and, after a SOC is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  Moreover, if a supplemental 
statement of the case (SSOC) covers issues that were not 
included in the prior SOC, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The claims folder reveals that by a May 1994 decision, the RO 
denied service connection for a left shoulder disorder.  In 
June 1994, the veteran was sent notice of the rating 
decision.  In October 1994, the veteran filed a NOD.  In July 
1996, the RO mailed the veteran a SOC pertaining to the issue 
of service connection for a left shoulder disorder.  In 
October 1996, the veteran's representative submitted a 
statement pertaining to the veteran's left shoulder disorder.  
However, such statement would fail to meet the timeliness 
requirements for filing of a substantive appeal.  

By a May 1994 decision, the RO denied a compensable rating 
for hearing loss.  In June 1994, the veteran was sent notice 
of the rating decision which denied the claim.  In October 
1994, the veteran filed a NOD.  In January 1995, the RO 
issued a SOC pertaining to the issue of a compensable rating 
for hearing loss.  In September 1995, the veteran offered 
testimony at a RO hearing regarding the severity of his 
hearing loss; however, even if such were accepted as a 
substantive appeal it would not meet the time limit for a 
filing of a substantive appeal.  

Absent a timely appeal, the Board has no jurisdiction to 
review the May 1994 RO decision which denied service 
connection for a left shoulder disorder and denied a 
compensable rating for hearing loss.  38 U.S.C.A. §§ 7104, 
7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).  The Board 
has the ultimate authority and obligation to determine its 
own jurisdiction, including whether an appeal is timely, but 
due process requires that the veteran first be given an 
opportunity to submit any evidence and argument on the 
timeliness question.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, these two 
claims must be remanded to the RO to give the veteran such 
opportunity.

II.  Increased ratings for urethral strictures and a right 
knee disorder.

The Board finds that the veteran's claims for increased 
ratings for urethral strictures and a right knee disorder are 
well grounded, and that there is a further VA duty to assist 
him in developing these claims.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

With respect to the claim for an increase rating for urethral 
strictures, the Board notes that the veteran filed his claim 
for an increased rating for urethral stricture in August 
1993.  The rating schedule criteria for evaluating urethral 
strictures changed effective in February 1994, and either the 
old or new rating criteria may apply, whichever version is 
most favorable to the veteran.  Karnas v. Derwinski, 1 
Vet.App. 308 (1990).  The last VA compensation examination 
for urethral strictures was in 1995, and there are some later 
treatment records dated into 1997.  Given the length of time 
since the last examination, and allegations of a worsened 
condition, a current examination is warranted.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994).  Any recent treatment records 
should also be obtained.  Murincsak, v. Derwinski, 2 Vet.App. 
363  (1992).

With regard to the claim for an increased rating for a right 
knee disorder, the Board notes that the veteran argues that 
he has instability which is attributable to his right knee 
disorder.  A review of the claims file reveals that he 
underwent VA examination of the right knee in 1995 and 1998.  
However, neither of the examination reports commented as to 
whether or not there were objective signs of instability, and 
such information is needed to consider all possible rating 
codes.  In the judgment of the Board, another VA examination 
of the right knee disability is warranted, and any recent 
treatment records should be obtained.  Id.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) any 
additional sources (VA or non-VA) of 
medical treatment for a right knee 
disorder and for urethral strictures 
since 1997.  Following the procedures of 
38 C.F.R. § 3.159, the RO should obtain 
copies of the related medical records, 
which are not already of record.

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his right knee 
disorder.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
findings necessary for rating the right 
knee disorder should be set forth in 
detail, including the degree of any 
instability, range of motion in degrees, 
objective signs of pain on use, etc. 

3.  The veteran should also undergo a VA 
urological examination to determine the 
severity of urethral strictures.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All history and 
findings necessary for rating the 
condition under the new rating criteria 
should be set forth in detail.

4.  The RO should give the veteran an 
opportunity to submit evidence and 
argument on the question of whether 
there has been a timely appeal with 
respect to the claims for service 
connection for a left shoulder disorder 
and an increased (compensable) rating 
for hearing loss.  Thereafter, the RO 
should provide the veteran and his 
representative with a SS0C on the issue 
of timeliness of the appeal concerning 
these claims, and they should be given 
an opportunity to respond.

5.  The RO should also review the 
veteran's claims for increased ratings 
for a right knee disorder and urethral 
strictures.  If the claims are denied, 
the veteran and his representative 
should be issued a SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

